Citation Nr: 0841235	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  03-35 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis of 
the right hip.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 1950 
and from October 1950 to October 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


REMAND

In March 2007, the Board remanded this issue for the veteran 
to be provided additional notice required by the Veterans 
Claims Assistance Act of 2000.  In the March 2007 remand, the 
Board pointed that the notice provided to the veteran was not 
in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In that decision, the U.S. Court of Appeals for veterans 
claims held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  The Court 
further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In response to the Board's directive, the Appeals Management 
Center (AMC) sent the veteran a letter in May 2007.  
Unfortunately, this letter is also inadequate.  It does not 
inform the veteran of the basis of the prior denial or 
describe the type of evidence necessary to substantiate the 
element or elements required to establish service connection 
that were found to be insufficient in the prior denial.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The veteran should be provided the 
notice specified by the Court in Kent v. 
Nicholson, 20 Vet. App. 1.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  If additional evidence is received, 
the RO or the AMC should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




